ACCEPTED
                                                                                                                                       14-15-00234-CV
                                                                                                                         FOURTEENTH COURT OF APPEALS
Appellate Docket Number: 14-15-00234-CV                                                                                              HOUSTON, TEXAS
                                                                                                                                   4/1/2015 4:16:50 PM
                                                                                                                                  CHRISTOPHER PRINE
Appellate Case Style:         Human Biostar, Inc. and RNL Bio, Ltd. n/k/a K-Stemcell Co. Ltd.                                                   CLERK

                        Vs.
                              Celltex Therapeutics Corporation

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             14th COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                              4/1/2015 4:16:50 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                              Appellate Court:14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: RNL Bio, Ltd. n/k/a K-Stemcell Co. Ltd.                  First Name:        Paula
First Name:                                                                 Middle Name: E
Middle Name:                                                                Last Name:         Hughes
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name:

Pro Se:                                                                     Address 1:         18115 FM 756
                                                                            Address 2:
                                                                            City:              Whitehouse
                                                                            State:     Texas                        Zip+4:   75791
                                                                            Telephone:         903-839-8106              ext.
                                                                            Fax:       281-681-0809
                                                                            Email:     pehughes11@yahoo.com
                                                                            SBN:       10238080

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Human Biostar, Inc.                                      First Name:        Bruce
First Name:                                                                 Middle Name: C
Middle Name:                                                                Last Name:         Tough
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Tough Law Firm, PLLC

Pro Se:                                                                     Address 1:         819 Crossbridge Dr
                                                                            Address 2:




                                                                 Page 1 of 9
                                                               City:              Spring
                                                               State:     Texas                     Zip+4:    77373
                                                               Telephone:         281-681-0808             ext.
                                                               Fax:       281-681-0809
                                                               Email:     btough@toughlawfirm.net
                                                               SBN:       20151500

III. Appellee                                                  IV. Appellee Attorney(s)
    Person      Organization (choose one)                              Lead Attorney
Organization Name: Celltex Therapeutics Corporation            First Name:        Grant
First Name:                                                    Middle Name:
Middle Name:                                                   Last Name:         Cook
Last Name:                                                     Suffix:
Suffix:                                                        Law Firm Name: Greenberg Traurig LLP
Pro Se:                                                        Address 1:         1000 Louisiana St., Suite 1700
                                                               Address 2:
                                                               City:              Houston
                                                               State:     Texas                      Zip+4:   77002
                                                               Telephone:         713-374-3500             ext.
                                                               Fax:       713-374-3505
                                                               Email:     cookg@gtlaw.com
                                                               SBN:       04732000

III. Appellee                                                  IV. Appellee Attorney(s)
    Person      Organization (choose one)                              Lead Attorney
Organization Name: Celltex Therapeutics Corporation            First Name:        Richard
First Name:                                                    Middle Name: L
Middle Name:                                                   Last Name:         Tate
Last Name:                                                     Suffix:
Suffix:                                                        Law Firm Name: Tate Moerer & King LLP
Pro Se:                                                        Address 1:         206 South Second St
                                                               Address 2:
                                                               City:              Richmond
                                                               State:     Texas                      Zip+4:   77469
                                                               Telephone:         281-341-0077             ext.
                                                               Fax:       281-341-1003
                                                               Email:     rltate@tate-law.com
                                                               SBN:       1966460




                                                      Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: February 12, 2015                         Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: March 16, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes         No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed: March 16, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     434th Judicial District Court                              Clerk's Record:
County: Fort Bend                                                     Trial Court Clerk:        District      County
Trial Court Docket Number (Cause No.): 12-DCV-202563                  Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: April 1, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       James                                               Were payment arrangements made with clerk?
Middle Name: H                                                                                                      Yes    No       Indigent
Last Name:        Shoemake
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         301 Jackson
Address 2 :
City:              Richmond
State:    Texas                       Zip + 4: 77469
Telephone:     281-341-4502             ext.
Fax:      281-341-4519
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 9
   Court Reporter                                 Court Recorder
   Official                                       Substitute



First Name:       Karen
Middle Name:
Last Name:         Woolsey
Suffix:
Address 1:         301 Jackson St
Address 2:
City:             Richmond
State:    Texas                          Zip + 4: 77469
Telephone:     281-633-7654                ext.
Fax:      281-341-4519
Email:

X. Supersedeas Bond
Supersedeas bond filed:        Yes        No        If yes, date filed:

Will file:     Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                  Yes   No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                               Yes        No

If no, please specify:
Has the case been through an ADR procedure?                 Yes           No
If yes, who was the mediator? Daryl Bristow, Presiding Arbitrator
What type of ADR procedure?
At what stage did the case go through ADR?                Pre-Trial            Post-Trial    Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Failure to give statutory notice of date, time, and place of arbitration hearing. Seeking new arbitration.


How was the case disposed of?          Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Rescission of monetary commitments by
                                                                                            K-Stemcell to Celltex; new lic.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                          Page 5 of 9
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             April 1, 2015



Printed Name: Paula E Hughes                                                             State Bar No.:    10238080



Electronic Signature: /s/Paula E. Hughes
    (Optional)




                                                               Page 7 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on April 1, 2015          .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/Paula E. Hughes
                                                                                (Optional)

                                                                         State Bar No.:      10238080
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      April 1, 2015
Manner Served: eServed

First Name:       Grant

Middle Name:
Last Name:        Cook
Suffix:
Law Firm Name: Greenberg Traurig LLP
Address 1:        1000 Louisiana St., Suite 1700
Address 2:
City:             Houston
State     Texas                      Zip+4:    77002
 Telephone:       713-374-3500       ext.
Fax:      713-374-3505

Email:    cookg@gtlaw.com

If Attorney, Representing Party's Name: Celltex Therapeutics Corporation
Please enter the following for each person served:




                                                               Page 8 of 9
Date Served:      April 1, 2015
Manner Served: eServed

First Name:       Richard

Middle Name: L
Last Name:        Tate
Suffix:
Law Firm Name: Tate Moerer & King LLP
Address 1:        206 South Second St
Address 2:
City:             Richmond
State     Texas                     Zip+4:    7469
Telephone:        281-341-0077      ext.
Fax:      281-341-1003

Email:    rltate@tate-law.com

If Attorney, Representing Party's Name: Celltex Therapeutics Corporation
Please enter the following for each person served:

Date Served:      April 1, 2015
Manner Served: eServed

First Name:       Bruce

Middle Name: C
Last Name:        Tough
Suffix:
Law Firm Name: Tough Law Firm, PLLC
Address 1:        819 Crossbridge Dr
Address 2:
City:             Spring
State     Texas                     Zip+4:    77373
Telephone:        281-681-0808      ext.
Fax:      281-681-0809

Email:    btough@toughlawfirm.net

If Attorney, Representing Party's Name: Human Biostar, Inc.




                                                              Page 9 of 9